Exhibit 10.4

 

IMS HEALTH INCORPORATED

 

EXECUTIVE PENSION PLAN

 

 

As Amended and Restated Effective as of January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

INTRODUCTION

1

 

 

SECTION 1

 

- DEFINITIONS

1

 

 

 

 

 

1.1

 

“Actuarial Equivalent Value”

1

 

 

 

 

 

 

1.2

 

“Affiliated Employer”

1

 

 

 

 

 

 

1.3

 

“Average Final Compensation”

2

 

 

 

 

 

 

1.4

 

“Basic Disability Plan”

2

 

 

 

 

 

 

1.5

 

“Basic Disability Plan Benefit”

2

 

 

 

 

 

 

1.6

 

“Basic Plan”

2

 

 

 

 

 

 

1.7

 

“Basic Plan Benefit”

2

 

 

 

 

 

 

1.8

 

“Board”

3

 

 

 

 

 

 

1.9

 

“Cause”

3

 

 

 

 

 

 

1.10

 

“CEO”

4

 

 

 

 

 

 

1.11

 

“Change in Control”

4

 

 

 

 

 

 

1.12

 

“Change in Control Agreement”

6

 

 

 

 

 

 

1.13

 

“Code”

7

 

 

 

 

 

 

1.14

 

“Committee”

7

 

 

 

 

 

 

1.15

 

“Company”

7

 

 

 

 

 

 

1.16

 

“Compensation”

7

 

 

 

 

 

 

1.17

 

“Covered Earnings”

7

 

 

 

 

 

 

1.18

 

“Deferred Vested Benefit”

8

 

 

 

 

 

 

1.19

 

“Disability” or “Disabled”

8

 

 

 

 

 

 

1.20

 

“Disability Benefits”

8

 

 

 

 

 

 

1.21

 

“Effective Date”

8

 

 

 

 

 

 

1.22

 

“Former Member”

8

 

 

 

 

 

 

1.23

 

“Good Reason”

8

 

 

 

 

 

 

1.24

 

“Member”

10

 

 

 

 

 

 

1.25

 

“Other Disability Income”

11

 

 

 

 

 

 

1.26

 

“Other Retirement Income”

11

 

 

 

 

 

 

1.27

 

“Plan”

11

 

 

 

 

 

 

1.28

 

“Plan Administrator”

11

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

 

1.29

 

“Potential Change in Control”

12

 

 

 

 

 

 

1.30

 

“Regulations”

12

 

 

 

 

 

 

1.31

 

“Retirement”

12

 

 

 

 

 

 

1.32

 

“Retirement Benefits”

13

 

 

 

 

 

 

1.33

 

“Separation from Service”

13

 

 

 

 

 

 

1.34

 

“Service”

13

 

 

 

 

 

 

1.35

 

“Specified Employee”

14

 

 

 

 

 

 

1.36

 

“Surviving Spouse”

15

 

 

 

 

 

 

1.37

 

“Surviving Spouse’s Benefits”

15

 

 

 

 

 

 

1.38

 

“Vested Former Member”

15

 

 

 

 

 

SECTION 2

 

- PARTICIPATION

15

 

 

 

 

 

2.1

 

Commencement of Participation

15

 

 

 

 

 

 

2.2

 

Termination of Participation

16

 

 

 

 

 

SECTION 3

 

- AMOUNT AND FORM OF BENEFITS

16

 

 

 

 

 

3.1

 

Retirement Benefits

16

 

 

 

 

 

 

3.2

 

Deferred Vested Benefit

17

 

 

 

 

 

 

3.3

 

Time and Form of Payment

19

 

 

 

 

 

 

3.4

 

Lump Sum Calculation

25

 

 

 

 

 

 

3.5

 

Nonpayment of Benefits

25

 

 

 

 

 

 

3.6

 

Notification of Nonpayment of Benefits

27

 

 

 

 

 

 

3.7

 

Repayment of Benefits Paid as Lump Sum

27

 

 

 

 

 

 

3.8

 

Change in Control

28

 

 

 

 

 

SECTION 4

 

- DISABILITY BENEFITS

30

 

 

 

 

 

4.1

 

Eligibility

30

 

 

 

 

 

 

4.2

 

Amount

30

 

 

 

 

 

SECTION 5

 

- SURVIVING SPOUSE’S BENEFITS

30

 

 

 

 

 

5.1

 

Death Prior to Benefit Payment

30

 

 

 

 

 

 

5.2

 

Death On or After Benefit Payment

31

 

 

 

 

 

 

5.3

 

Payment of Surviving Spouse’s Benefit

31

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

 

5.4

 

Reduction

31

 

 

 

 

 

SECTION 6

 

- PLAN ADMINISTRATOR

31

 

 

 

 

 

6.1

 

Duties and Authority

31

 

 

 

 

 

 

6.2

 

Presentation of Claims

32

 

 

 

 

 

 

6.3

 

Claims Denial Notification

32

 

 

 

 

 

 

6.4

 

Claims Review Procedure

33

 

 

 

 

 

 

6.5

 

Timing

34

 

 

 

 

 

 

6.6

 

Final Decision

34

 

 

 

 

 

 

6.7

 

Delayed Payments

35

 

 

 

 

 

SECTION 7

 

- MISCELLANEOUS

35

 

 

 

 

 

7.1

 

Amendment; Suspension

35

 

 

 

 

 

 

7.2

 

Termination

36

 

 

 

 

 

 

7.3

 

No Employment Rights

38

 

 

 

 

 

 

7.4

 

Unfunded Status

39

 

 

 

 

 

 

7.5

 

Arbitration

39

 

 

 

 

 

 

7.6

 

No Alienation

40

 

 

 

 

 

 

7.7

 

Withholding

40

 

 

 

 

 

 

7.8

 

Governing Law

40

 

 

 

 

 

 

7.9

 

Successors

41

 

 

 

 

 

 

7.10

 

Integration

42

 

iii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

EXECUTIVE PENSION PLAN

 

As Amended and Restated Effective as of January 1, 2005

 

INTRODUCTION

 

Effective as of April 17, 2001, the IMS Health Incorporated Executive Pension
Plan (the “Plan”) was established to provide a means of ensuring the payment of
a competitive level of retirement income and disability and survivor benefits,
and thereby attract, retain and motivate a select group of executives of IMS
Health Incorporated and its affiliated employers. This document represents a
complete restatement of the Plan effective as of January 1, 2005.  The
provisions of this amendment and restatement of the Plan shall apply to Members
of the Plan who have not retired or terminated employment with the Company as of
January 1, 2005.  The rights to benefits, if any, of any Former Member or Vested
Former Member who retired or otherwise terminated employment before January 1,
2005, together with the amount of such benefits, shall continue to be governed
by the provisions of the Plan in effect as of the date of such retirement or
termination of employment.

 

SECTION 1- DEFINITIONS

 

1.1           “Actuarial Equivalent Value” shall mean a benefit of equivalent
value computed on the basis of the mortality table and interest rate used to
calculate accrued benefits under the Basic Plan unless otherwise specifically
provided in this Plan.

 

1.2           “Affiliated Employer” shall mean an entity affiliated with the
Company.

 

--------------------------------------------------------------------------------


 

1.3           “Average Final Compensation” shall mean a Member’s average annual
Compensation during the five consecutive 12-month periods in the last ten
consecutive 12-month periods of his or her Service (or during the total number
of consecutive 12-month periods if fewer than five), immediately prior to the
month following the earlier of:  (a) the Member’s termination of employment with
the Company or an Affiliated Employer, (b) the Member’s removal from
participation under this Plan, or (c) the commencement of benefits to the Member
under the Basic Disability Plan, affording the highest such Average Final
Compensation.

 

1.4           “Basic Disability Plan” shall mean as to any Member the long-term
disability plan of the Company or an Affiliated Employer pursuant to which
long-term disability benefits are payable to such Member.

 

1.5           “Basic Disability Plan Benefit” shall mean the amount of benefits
payable to a Member from the Basic Disability Plan.

 

1.6           “Basic Plan” shall mean as to any Member or Vested Former Member
the defined benefit pension plan of the Company or an Affiliated Employer
intended to meet the requirements of Code Section 401(a) pursuant to which
retirement benefits are payable to such Member or Vested Former Member or to the
Surviving Spouse or designated beneficiary of a deceased Member or Vested Former
Member.

 

1.7           “Basic Plan Benefit” shall mean the amount of benefits payable
from the Basic Plan to a Member or Vested Former Member.

 

2

--------------------------------------------------------------------------------


 

1.8           “Board” shall mean the Board of Directors of IMS Health
Incorporated, except that any action authorized to be taken by the Board
hereunder may also be taken by a duly authorized committee of the Board or its
duly authorized delegees.

 

1.9           “Cause”.  A Member shall not be deemed to have been terminated for
“Cause” under this Plan unless such Member shall have been terminated for
“Cause” under the terms of such Member’s employment agreement or Change in
Control Agreement with the Company, if any.  If no such employment agreement or
Change in Control Agreement containing a definition of “Cause” shall be in
effect, for purposes of this Plan “Cause” shall mean a Member’s:

 

(a)           willful and continued failure to substantially perform his or her
duties (other than any such failure resulting from incapacity due to physical or
mental illness or Disability or any failure after the issuance of a notice of
termination by the Member for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its Affiliated Employers, and which failure continues more than 48 hours
after a written demand for substantial performance is delivered to the Member by
the Board, which demand specifically identifies the manner in which the Board
believes that the Member has not substantially performed his or her duties; or

 

(b)           the willful engaging by the Member in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.

 

3

--------------------------------------------------------------------------------


 

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.  Notwithstanding the foregoing, the Member shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Member a copy of the resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to the Member and an opportunity
for the Member, together with the Member’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Member was
guilty of conduct set forth above in this definition and specifying the
particulars thereof in detail.

 

1.10         “CEO” shall mean the Chief Executive Officer of the Company.

 

1.11         “Change in Control”.  If a “Change in Control” shall have occurred
or shall be deemed to have occurred under the terms of a Member’s or Vested
Former Member’s Change in Control Agreement or employment agreement with the
Company, if any, then a “Change in Control” shall be deemed to have occurred
under this Plan.   Otherwise a “Change in Control” shall be deemed to have
occurred if:

 

(a)           any “Person” as such term is used for purposes of  Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Company, any trustee or other fiduciary holding securities

 

4

--------------------------------------------------------------------------------


 

under an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the “Beneficial
Owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company’s then outstanding securities;

 

(b)           during any period of 24 months (not including any period prior to
the Effective Date), individuals who at the beginning of such period constitute
the Board, and any new director (other than (i) a director nominated by a Person
who has entered into an agreement with the Company to effect a transaction
described in Sections 1.11(a), (c), or (d) hereof, (ii) a director nominated by
any Person (including the Company) who publicly announces an intention to take
or to consider taking actions (including, but not limited to, an actual or
threatened proxy contest) which if consummated would constitute a Change in
Control, or (iii) a director nominated by any Person who is the Beneficial
Owner, directly or indirectly, of securities of the Company representing 10% or
more of the combined voting power of the Company’s securities) whose election by
the Board or nomination for election by the Company’s stockholders was approved
in advance by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period

 

5

--------------------------------------------------------------------------------


 

or whose election or nomination for election was previously so approved, cease
for any reason to constitute at least a majority thereof;

 

(c)                                  any transaction (or series of transactions)
is consummated under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (i) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, and
(ii) after which no Person holds 20% or more of the combined voting power of the
then outstanding securities of the Company or such surviving entity;

 

(d)                                 a sale or disposition by the Company of all
or substantially all of the Company’s assets is consummated or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

 

(e)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

 

1.12         “Change in Control Agreement” shall mean any written agreement in
effect between any Member or Former Member or Vested Former Member and the
Company or an Affiliated Employer pursuant to which benefits may be payable to

 

6

--------------------------------------------------------------------------------


 

such Member or Former Member or Vested Former Member in connection with a Change
in Control.

 

1.13         “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

1.14         “Committee” shall mean the Human Resources Committee of the Board
(the Compensation and Benefits Committee before January 1, 2007) or any
successor thereto.

 

1.15         “Company” shall mean IMS Health Incorporated.

 

1.16         “Compensation” shall mean base salary, annual bonuses, commissions,
overtime and shift pay, in each case prior to reductions for elective
contributions under Sections 401(k), 125 and 132(f)(4) of the Code and deferred
compensation under any nonqualified deferred compensation plan.  Notwithstanding
the foregoing, Compensation shall exclude severance pay (including, without
limitation, severance pay under the Company’s Employee Protection Plan), stay-on
bonuses, long-term bonuses, retirement income, change-in-control payments,
contingent payments, amounts paid under this Plan or any other retirement plan
or deferred compensation plan, income derived from stock options, stock
appreciation rights and other equity-based compensation and other forms of
special remuneration.

 

1.17         “Covered Earnings” shall mean a Member’s Compensation in the 12
months immediately preceding the onset of the Member’s Disability.

 

7

--------------------------------------------------------------------------------


 

1.18         “Deferred Vested Benefit” shall mean the benefits described in
Section 3.2(b) hereof.

 

1.19         “Disability” or “Disabled” shall mean that the Member has been
determined to be disabled in accordance with the Basic Disability Plan by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months and the Member has received at least three months of
benefits under the Company’s short-term disability plan and/or the Basic
Disability Plan.

 

1.20         “Disability Benefits” shall mean the benefits provided as described
in Section 4.2 hereof.

 

1.21         “Effective Date” shall mean April 17, 2001. The effective date of
this amendment and restatement of the Plan shall mean January 1, 2005.

 

1.22         “Former Member” shall mean (a) a Member whose employment with the
Company or an Affiliated Employer terminates before he or she has completed five
or more years of Service, or (b) a Member who was removed from participation in
the Plan, in accordance with Section 2.2 hereof, before he or she has completed
five or more years of Service.

 

1.23         “Good Reason”.  If a Member shall have terminated employment for
“Good Reason” under the terms of such Member’s Change in Control Agreement or
employment agreement with the Company, if any, then such Member shall be deemed
to have terminated employment for “Good Reason” under this Plan.  Otherwise
“Good Reason” shall mean, without the Member’s express written

 

8

--------------------------------------------------------------------------------


 

consent, the occurrence of any of the following circumstances unless, such
circumstances are fully corrected prior to the date of termination specified in
the notice of termination given in respect thereof:

 

(a)           the assignment to the Member of any duties inconsistent with the
Member’s position in the Company, or an adverse alteration in the nature or
status of the Member’s responsibilities or the conditions of the Member’s
employment;

 

(b)           a reduction by the Company in the Member’s annual base salary,
target bonus or perquisites except for across-the-board perquisite reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person, as such term is used for purposes of Sections 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, in control of the
Company;

 

(c)           the relocation of the principal place of the Member’s employment
to a location more than 50 miles from the location of such place of employment;
for this purpose, required travel on the Company’s business will not constitute
a relocation so long as the extent of such travel is substantially consistent
with the Member’s customary business travel obligations;

 

(d)           the failure by the Company to pay to the Member any portion of the
Member’s compensation or to pay to the Member any portion of an installment of
deferred compensation under any deferred compensation

 

9

--------------------------------------------------------------------------------


 

program of the Company within seven days of the date such compensation is due;

 

(e)           the failure by the Company to continue in effect any material
compensation or benefit plan in which the Member participated unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Member’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of the Member’s participation
relative to other participants;

 

(f)            the failure of the Company to obtain a satisfactory agreement
from any successor to the Company to fully assume the Company’s obligations and
to perform under this Plan, as contemplated in Section 7.9 hereof;

 

(g)           with respect to any Member who is a party to an employment
agreement or a Change in Control Agreement, any purported termination of such
Member’s employment that is not effected pursuant to the notice provisions, if
any, in such Member’s employment agreement or Change in Control Agreement.

 

1.24         “Member” shall mean an employee of the Company or an Affiliated
Employer who becomes a participant in the Plan pursuant to Section 2, but
excludes any Former Member or Vested Former Member.

 

10

--------------------------------------------------------------------------------


 

1.25         “Other Disability Income” shall mean (a) the disability insurance
benefit that the Member is entitled to receive under the Federal Social Security
Act while he or she is receiving the Basic Disability Plan Benefit and (b) the
disability income payable to a Member from any supplemental executive disability
plan of the Company or any Affiliated Employer or from any other contract,
agreement or other arrangement with the Company or an Affiliated Employer
(excluding any Basic Disability Plan).

 

1.26         “Other Retirement Income” shall mean the retirement income payable
to a Member or Vested Former Member from any ‘excess benefit plan’ as that term
is defined in Section 3(36) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), any plan described in Section 201(2) of ERISA, and
any other contract, agreement or other arrangement providing a defined pension
benefit or defined contribution retirement benefit, in any case, maintained or
entered into with the Company or an Affiliated Employer (excluding this Plan,
any Basic Plan, any defined contribution plan intended to meet the requirements
of Code Section 401(a) and any elective plan of deferred compensation).

 

1.27         “Plan” shall mean this IMS Health Incorporated Executive Pension
Plan, as embodied herein, and any amendments thereto.

 

1.28         “Plan Administrator” shall mean the Company, except that any action
authorized to be taken by the Plan Administrator hereunder may also be taken by
any committee or person(s) duly authorized by the Board or the duly authorized
delegate of such duly authorized committee or person(s).

 

11

--------------------------------------------------------------------------------


 

1.29         “Potential Change in Control”.  If a “Potential Change in Control”
shall have occurred or shall be deemed to have occurred under the terms of a
Member’s Change in Control Agreement or employment agreement with the Company,
if any, then a “Potential Change in Control” shall be deemed to have occurred
under this Plan.  Otherwise a “Potential Change in Control” shall be deemed to
have occurred if:

 

(a)           the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

 

(b)           any Person (including the Company), as defined in
Section 1.11(a) hereof, publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; or

 

(c)           the Board adopts a resolution to the effect that, for purposes of
this Plan, a Potential Change in Control has occurred

 

1.30         “Regulations”  shall mean proposed and final Treasury Regulations,
as the same may be amended from time to time.

 

1.31         “Retirement” shall mean the Separation from Service of a Member or
Vested Former Member with the Company or an Affiliated Employer other than by
reason of death after attaining age 65 and completing five years of Service.  In
determining whether age 65 has been attained under this definition, there shall
be included as years of age the number of additional years credited as “age” for
purposes of the Plan to the Member or Vested Former Member under this Plan, a

 

12

--------------------------------------------------------------------------------


 

then-effective employment agreement between the Company and such person, a
then-effective Change in Control Agreement between the Company and such Person,
or otherwise approved by the Committee.

 

1.32         “Retirement Benefits” shall mean the benefits described in
Section 3.1(b) hereof.

 

1.33         “Separation from Service”  shall mean termination of employment
with the Company and any Affiliated Employer.  Whether a Member or Vested Former
Member has had a Separation from Service shall be determined by the Plan
Administrator on the basis of all relevant facts and circumstances and with
reference to Regulations Section 1.409A-1(h).

 

1.34         “Service” shall mean a Member’s service defined as Vesting Service
in the Basic Plan, which is taken into account for vesting purposes thereunder,
except that (a) Service will also include that period of time during which the
Member is receiving benefits under the Basic Disability Plan until Retirement
Benefits or Deferred Vested Benefits, as the case may be, are paid to such
Member; provided, however, that if a Member who is receiving benefits under the
Basic Disability Plan has a Separation from Service that is initiated by the
Company for any reason other than Cause, such Member shall receive service
credit for purposes of calculating such Member’s Retirement Benefits or Deferred
Vested Benefits, as the case may be, for the maximum period of time during which
such Member is eligible to receive benefits under the Basic Disability Plan;
(b) if a Member was employed by a company acquired by the Company or an
Affiliated Employer after the Effective Date, such Member’s service with that
company prior to the

 

13

--------------------------------------------------------------------------------


 

date of acquisition will not constitute Service hereunder unless otherwise
approved by the Committee; (c) upon commencement of participation hereunder in
accordance with Section 2.1 hereof, the Committee may limit any service that
would otherwise constitute Service hereunder with respect to periods prior to
the date of participation in the Plan; (d) no service of a Former Member or
Vested Former Member during any period after removal from participation under
Section 2.2 shall constitute Service for purposes of the Plan; and (e) service
prior to the date an individual becomes a Member shall initially not be counted
for purposes of determining the amount of the Member’s Retirement Benefit
pursuant to Section 3.1(b)(i) or the Member’s Deferred Vested Benefit pursuant
to Section 3.2(b)(i), but for such purposes shall be deemed to accrue at the
rate of 20% of such prior service for each year of Service completed after such
individual becomes a Member until 100% accrued.  The foregoing notwithstanding,
there shall be included as Service for all purposes under the Plan the number of
additional years (or other additional period) credited as “service” for purposes
of the Plan to the Member or Former Member or Vested Former Member under this
Plan, an employment agreement between the Company or an Affiliated Employer and
such person or a Change in Control Agreement in effect at the time of such
person’s termination of employment, or otherwise approved by the Committee.

 

1.35         “Specified Employee”  shall mean an employee who satisfies the
requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified

 

14

--------------------------------------------------------------------------------


 

Employee for the twelve-month period beginning on the first day of the fourth
month immediately following the end of such calendar year.

 

1.36         “Surviving Spouse” shall mean the spouse of a deceased Member or
Vested Former Member to whom such Member or Vested Former Member is married
under applicable state law immediately preceding such Member or Vested Former
Member’s death.

 

1.37         “Surviving Spouse’s Benefits” shall mean the benefits described in
Section 5 hereof.

 

1.38         “Vested Former Member” shall mean (a) a Member whose employment
with the Company or an Affiliated Employer terminates on or after the date on
which he or she has completed five or more years of Service, or (b) a Member who
was removed from participation in the Plan, in accordance with Section 2.2
hereof, on or after the date on which he or she has completed five or more years
of Service.

 

SECTION 2- PARTICIPATION

 

2.1           Commencement of Participation.  Such key executives of the Company
and its Affiliated Employers as are designated by the CEO in writing and
approved by the Committee shall participate in the Plan as of a date determined
by the Committee.

 

15

--------------------------------------------------------------------------------


 

2.2           Termination of Participation.  A Member’s participation in the
Plan shall terminate upon termination of his or her employment with the Company
or any Affiliated Employer. Prior to termination of employment, a Member may be
removed, upon written notice by the CEO, and as approved by the Committee from
further participation in the Plan.  As of the date of termination or removal, no
further benefits shall accrue to such individual hereunder.

 

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 

3.1           Retirement Benefits.

 

(a)

 

Eligibility. Upon the Retirement of a Member or Vested Former Member from the
Company or an Affiliated Employer, he or she shall be entitled to the Retirement
Benefit described in Section 3.1(b) hereof, payable in the form specified in
Section 3.3.

 

 

 

(b)

 

Amount. The Retirement Benefit of a Member or Vested Former Member shall be an
annual benefit equal to the difference between (i) and the sum of (ii) and
(iii) where:

 

 

 

 

 

(i)

is 2.5% of his or her Average Final Compensation multiplied by the number of his
or her years of Service not in excess of fifteen years, plus 1.5% of such
Average Final Compensation multiplied by the number of his or her years of
Service over fifteen but not in excess of thirty years;

 

16

--------------------------------------------------------------------------------


 

(ii)           is the Basic Plan Benefit payable to the Member or Vested Former
Member as of the date of his or her Retirement expressed in the form of an
annual life annuity, or, if the Basic Plan Benefit becomes payable after the
Member’s or Vested Former Member’s date of Retirement, the Actuarial Equivalent
Value of the Basic Plan Benefit payable in the form of an annual life annuity as
of such date, regardless of whether such date precedes the earliest possible
payment date under the terms of the Basic Plan; and

 

(iii)          is the Other Retirement Income payable to the Member or Vested
Former Member as of the date of his or her Retirement expressed in the form of
an annual life annuity, or, if the Other Retirement Income becomes payable after
the Member’s or Vested Former Member’s date of Retirement, the Actuarial
Equivalent Value of the Other Retirement Income payable in the form of an annual
life annuity as of such date, regardless of whether such date precedes the
earliest possible payment date of the Other Retirement Income under the terms of
the appropriate retirement arrangement.

 

3.2           Deferred Vested Benefit.

 

(a)           Eligibility.  Each Member and Vested Former Member who has
completed five or more years of Service and who has a Separation from Service
prior to Retirement, for a reason other than Cause or death shall be entitled to

 

17

--------------------------------------------------------------------------------


 

the Deferred Vested Benefit described in Section 3.2(b) hereof, payable in the
form specified in Section 3.3.

 

(b)           Amount.  The Deferred Vested Benefit of a Member or Vested Former
Member who has a Separation from Service and who meets the eligibility
requirements of Section 3.2(a) shall be an annual benefit equal to the
difference between (i) and the sum of (ii) and (iii), where:

 

(i)            is 2.5% of his or her Average Final Compensation, multiplied by
the number of his or her years of Service not in excess of fifteen, plus 1.5% of
such Average Final Compensation multiplied by the number of his or her years of
Service over fifteen, but not in excess of thirty years;

 

(ii)           is the Basic Plan Benefit payable to the Member or Vested Former
Member as of the date his or her Deferred Vested Benefit commences expressed in
the form of an annual life annuity, or, if the Basic Plan Benefit becomes
payable after the date that the Member’s or Vested Former Member’s Deferred
Vested Benefit commences, the Actuarial Equivalent Value of the Basic Plan
Benefit payable in the form of an annual life annuity as of such date,
regardless of whether such date precedes the earliest possible payment date
under the terms of the Basic Plan; and

 

(iii)          is the Other Retirement Income payable to the Member or Vested
Former Member as of the date his or her Deferred Vested Benefit

 

18

--------------------------------------------------------------------------------


 

commences expressed in the form of an annual life annuity, or, if the Other
Retirement Income becomes payable after the date that the Member’s or Vested
Former Member’s Deferred Vested Benefit commences, the Actuarial Equivalent
Value of the Other Retirement Income payable in the form of an annual life
annuity as of such date, regardless of whether such date precedes the earliest
possible payment date of the Other Retirement Income under the terms of the
appropriate retirement arrangement.

 

3.3           Time and Form of Payment.

 

(a)           As provided by the terms of the Plan since its Effective Date, a
lump sum election made in accordance with the terms of any plan maintained by
the Company described in Section 201(2) of ERISA, including without limitation,
the IMS Health Incorporated U.S. Executive Retirement Plan, shall be effective
with respect to this Plan. Any lump sum election made in accordance with the
terms of the Plan in effect prior to January 1, 2005 shall continue to be
effective with respect to a Retirement Benefit or Deferred Vested Benefit
payable before January 1, 2009.  On and after January 1, 2009, the Retirement
Benefit or Deferred Vested Benefit under this Plan, as the case may be, shall
automatically be payable in a lump sum and, except as otherwise provided in
Section 3.8, on the first day of the calendar month next following the calendar
month in which occurs the later of:  (i) the date the Member or Vested Former
Member attains age 55;

 

19

--------------------------------------------------------------------------------


 

or (ii) the Member’s or Vested Former Member’s Separation from Service.

 

(1)           Anything in this Plan to the contrary notwithstanding, the
Deferred Vested Benefit payable to a Member or Vested Former Member whose
Separation from Service occurs prior to having attained age 55 shall be the
Actuarial Equivalent Value of the Deferred Vested Benefit otherwise payable upon
such Member’s or Vested Former Member’s attainment of age 65, reduced for
commencement on the date of such  Member’s or Vested Former Member’s attainment
of age 55.

 

(2)           Anything in this Plan to the contrary notwithstanding, the
Deferred Vested Benefit payable to a Member or Vested Former Member whose
Separation from Service occurs by reason of termination of employment by the
Company without Cause before such Member or Vested Former Member has attained
age 55 or the Deferred Vested Benefit payable to a Member or Vested Former
Member whose Separation from Service occurs by reason of termination of
employment for Good Reason before such Member or Vested Former Member has
attained age 55 shall, in each case,  be reduced by 20% if such Member or Vested
Former Member had not completed ten years of Service as of the date of
termination; otherwise, in each case, by 10% if such Member or Vested Former

 

20

--------------------------------------------------------------------------------


 

Member had completed ten years of Service as of the date of termination.

 

(3)           Anything in this Plan to the contrary notwithstanding, the
Deferred Vested Benefit payable to a Member or Vested Former Member whose
Separation from Service occurs after such Member or Vested Former Member has
attained age 55 but prior to such Member or Vested Former Member having
completed 10 years of Service shall be reduced by 2% for each 12-month period
that such Member’s or Vested Former Member’s Separation from Service precedes
such Member’s or Vested Former Member’s attainment of age 65.

 

(4)           Anything in this Plan to the contrary notwithstanding,  the
Deferred Vested Benefit payable to a Member or Vested Former Member whose
Separation from Service occurs after such Member or Vested Former Member has
attained age 55 and completed 10 years of Service shall be reduced by 2% for
each 12-month period that such Member’s or Vested Former Member’s Separation
from Service precedes such Member’s or Vested Former Member’s attainment of age
60.  A Member or Vested Former Member whose Separation from Service occurs after
such Member or Vested Former Member has attained age 60 and  completed 10 years
of Service shall be paid 100% of such Member’s or Vested Former Member’s
Deferred Vested Benefit.

 

21

--------------------------------------------------------------------------------


 

(5)           Anything in this Plan to the contrary notwithstanding, a Member or
Vested Former Member who is entitled to Disability Benefits under this Plan
shall be paid 100% of such Member’s or Vested Former Member’s Deferred Vested
Benefit at the time provided in Section 3.3(a).

 

(6)           For purposes of calculating any Deferred Vested Benefit that is
reduced in accordance with paragraphs (2), (3) or (4) of this Section 3.3(a), an
interpolated percentage shall be used to calculate the percentage reduction in
such Deferred Vested Benefit for any period of fewer than 12 months.

 

(b)           Anything in this Plan to the contrary notwithstanding, payment to
any Specified Employee upon Separation from Service shall not be made before the
date that is six months after the date of Separation from Service (or, if
earlier, the date of death of such Specified Employee). Any payment due within
such six-month period will be adjusted to reflect the deferred payment date by
multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365. The adjusted lump sum payment shall be made
at the beginning of the seventh month following such Specified Employee’s

 

22

--------------------------------------------------------------------------------


 

Separation from Service.  The six-month delay in payment described herein shall
not apply, however, to any payment made under the circumstances described in
Section 3.3(c).

 

(c)           The provisions of Sections 3.3(a) and (b) to the contrary
notwithstanding, a payment to or on behalf of a Member or Vested Former Member
shall be accelerated under each of the following circumstances:

 

(i)            if payment is required to be made to an individual other than the
Member or Vested Former Member to fulfill a domestic relations order as defined
in Section 414(p)(1)(B) of the Code;

 

(ii)           to the extent that payment is reasonably necessary to avoid the
violation of an applicable Federal, state, local or foreign ethics law or
conflicts of interest law as provided in Regulations
Section 1.409A-3(j)(4)(iii); or

 

(iii)          if all or a portion of the Retirement Benefit or Deferred Vested
Benefit payable to a Member, Vested Former Member or Surviving Spouse
constitutes taxable income to such Member, Vested Former Member or Surviving
Spouse for any taxable year that is prior to the taxable year in which such
Retirement Benefit or Deferred Vested Benefit is to be paid to such Member,
Vested Former Member or Surviving Spouse as a result of the Plan’s failure to
comply with the requirements of Section 409A of the

 

23

--------------------------------------------------------------------------------


 

Code and the Regulations thereunder, the applicable Retirement Benefit or
Deferred Vested Benefit shall be immediately paid to such Member, Vested Former
Member or Surviving Spouse to the extent that such Retirement Benefit or
Deferred Vested Benefit is required to be included in income.  As provided in
Section 7.8, the Company shall reimburse such Member, Vested Former Member or
Surviving Spouse on a fully grossed-up and after-tax basis for any tax penalty
or interest payable in connection with such income inclusion (so that the
recipient of such reimbursement is held economically harmless).

 

(d)           The provisions of Section 3.3(a) to the contrary notwithstanding,
a payment to a Member or Vested Former Member (or his or her Surviving Spouse)
may be delayed to a date after the designated benefit payment date if
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Member or Vested Former Member (or his or
her Surviving Spouse) and such delay is for reasons that are commercially
reasonable, provided that payment is made as soon as payment is administratively
practicable.  Any payment delayed pursuant to this Section 3.3(d) will be
adjusted to reflect the deferred payment date by multiplying the payment by the
product of the six-month CMT Treasury Bill annualized yield rate as published by
the U.S. Treasury for the date on which such payment would have been made but
for the delay multiplied by a fraction, the numerator of which is the

 

24

--------------------------------------------------------------------------------


 

number of days by which such payment was delayed and the denominator of which is
365.

 

3.4           Lump Sum Calculation. The lump sum payment of a Member’s or a
Vested Former Member’s Retirement Benefit or Deferred Vested Benefit shall equal
the present value of such benefit, and such present value shall be determined: 
(a) on the assumption that it is payable in the form of a fully subsidized joint
and 50 percent survivor annuity if such Member or Vested Former Member is
married; and (b) on the basis of (i) a discount rate equal to 85% of the average
of the 15-year non-callable U.S. Treasury bond yields (or, in the event that
15-year non-callable U.S. Treasury bond yields are unavailable, such proxy for
the same as the Plan Administrator may reasonably select) as of the close of
business on the last business day of each of the three months immediately
preceding the benefit payment date provided in Section 3.3(a), and (ii) the 1983
Group Annuity Mortality Table.

 

3.5           Nonpayment of Benefits.  Subject to Section 3.8 hereof, no
benefits shall be paid to a Member, Vested Former Member or Surviving Spouse if
the Member or Vested Former Member has:

 

(a)           become a stockholder (unless such stock is listed on a national
securities exchange or traded on a daily basis in the over-the-counter market
and the Member’s or Vested Former Member’s ownership interest is not in excess
of 2% of the company whose shares are being purchased), employee, officer,
director or consultant of or to a company, or a member or an

 

25

--------------------------------------------------------------------------------


 

employee of or a consultant to a partnership or any other business or firm,
which competes with any of the businesses identified in the Company’s Employee
Protection Plan, or such Member or Vested Former Member accepts any form of
compensation from such competing entity;

 

(b)           been discharged from employment with the Company or any Affiliated
Employer for Cause;

 

(c)           failed to retain in confidence any and all confidential
information concerning the Company or any Affiliated Employer and its respective
business which was known or became known to the Member or Vested Former Member,
except as otherwise required by law and except information (i) ascertainable or
obtained from public information, (ii) received by the Member or Vested Former
Member at any time after the Member’s or Vested Former Member’s employment by
the Company or any Affiliated Employer terminated, from a third party not
employed by or otherwise affiliated with the Company or any Affiliated Employer,
or (iii) which was or became known to the public by any means other than a
breach of this Section 3.5; or

 

(d)           made disparaging comments about the Company or any Affiliated
Employer in any communications, written or oral, with any individual, company,
government body or agency or any other entity whatsoever.  For purposes hereof, 
“disparage” shall mean any communication, including, but not limited to, any
statements, actions or insinuations, made either

 

26

--------------------------------------------------------------------------------


 

directly or through a third party, that would tend to lessen the standing or
stature of  the Company or any Affiliated Employer in the eyes of a customer, a
prospective customer, a shareholder or a prospective shareholder.

 

3.6           Notification of Nonpayment of Benefits.  Subject to Section 3.8
hereof, in any case described in Section 3.5, the Member, Vested Former Member
or Surviving Spouse shall be given prior written notice that no benefits will be
paid to such Member, Vested Former Member or Surviving Spouse and shall be
provided an opportunity to be heard prior to any such nonpayment of benefits. 
Such written notice shall specify the particular act(s), or failures to act, and
the basis on which the decision not to pay his or her benefits has been made.

 

3.7           Repayment of Benefits Paid as Lump Sum.

 

(a)           Subject to Section 3.8 hereof, a Member or Vested Former Member
who engages in any of the acts described in Section 3.5 shall, within 60 days
after written notice by the Company, repay to the Company the amount described
in Section 3.7(b).

 

(b)           The amount described in this Section shall equal the amount of the
Member’s or Vested Former Member’s lump sum benefit paid under this Plan to
which such Member or Vested Former Member would not have been entitled, if such
lump sum benefit had instead been payable in the form of an annual life annuity
under this Plan and such annuity payments were subject to the provisions of
Section 3.5.

 

27

--------------------------------------------------------------------------------


 

3.8           Change in Control.

 

(a)           Anything in this Plan to the contrary notwithstanding:

 

(i)            Any Member, whose employment with the Company or an Affiliated
Employer is involuntarily terminated by the Company or an Affiliated Employer at
or within two years following a Change in Control for a reason other than Cause
or whose employment is voluntarily terminated by the Member with Good Reason at
or within two years following a Change in Control shall be deemed to have
completed five years of Service for purposes of Section 3.2(a) hereof and shall
be credited with three additional years of Service for purposes of calculating
the benefits payable under Sections 3.1(b) or 3.2(b) hereof and, notwithstanding
the provisions of Section 3.3 of this Plan, any reductions in the benefits
payable under Sections 3.1(b) or 3.2(b) otherwise applicable under Sections 3.3
(a) (1), (2), (3) or (4) shall not apply.  Payment of such benefits shall be
made at the time and in the form provided in Section 3.3, provided that with
respect to Deferred Vested Benefits, the time of payment shall be determined
without regard to whether the Member has attained age 55.  Moreover, the
interest and mortality factors specified in Section 3.4 shall apply for purposes
of calculating the lump sum payment of such benefits. In addition, in the event
that a Member’s Service shall have been limited pursuant to Section 1.34(c) to
disregard all or any portion of service prior to

 

28

--------------------------------------------------------------------------------


 

such Member’s participation in the Plan, such limitation shall be eliminated in
the event of such Member’s termination of employment at or within two years
following a Change in Control as provided above in this subsection (i).

 

(ii)           In the event of a Potential Change in Control or Change in
Control, the Company shall, not later than 15 days thereafter, have established
one or more so-called “rabbi” trusts and shall deposit therein cash in an amount
sufficient to provide for full payment of all potential benefits payable under
the Plan at or following a Change in Control; provided, however, that no such
deposit shall be made if it would cause a violation of  the funding limitations
of Section 409A(b)(3) of the Code.  Such rabbi trust(s) shall be irrevocable and
shall provide that the Company may not, directly or indirectly, use or recover
any assets of the trust(s) until such time as all obligations which potentially
could arise hereunder have been settled and paid in full, subject only to the
claims of creditors of the Company in the event of insolvency or bankruptcy of
the Company; provided, however, that if no Change in Control has occurred within
two years after such Potential Change in Control, such rabbi trust(s) shall at
the end of such two-year period become revocable and may thereafter be revoked
by the Company.

 

(iii)          The provisions of Sections 3.5 through 3.7 shall be of no force
or effect with respect to Members who Retire or who have a

 

29

--------------------------------------------------------------------------------


 

Separation from Service for the reasons described in Section 3.8(a)(i) within a
two-year period following a Change in Control.

 

SECTION 4 - DISABILITY BENEFITS

 

4.1           Eligibility.  A Member who has become Disabled shall be entitled
to the Disability Benefit described in Section 4.2.

 

4.2           Amount.  The Disability Benefit of a Member entitled thereto shall
be an annual benefit payable in monthly installments under this Plan during the
same period as disability benefits are actually paid by the Basic Disability
Plan, in an amount equal to 60% of the Member’s Covered Earnings, offset by the
Member’s (a) Basic Disability Plan Benefit, (b) Basic Plan Benefit, if the Basic
Disability Plan Benefit is offset by such Basic Plan Benefit, and (c) Other
Disability Income.

 

SECTION 5- SURVIVING SPOUSE’S BENEFITS

 

5.1           Death Prior to Benefit Payment.  Upon the death of a Member or
Vested Former Member, prior to the payment of his or her Retirement Benefit or
Deferred Vested Benefit hereunder, any such Member shall be deemed to have
completed five years of Service for purposes of Section 3.2(a) and his or her
Surviving Spouse will be entitled to a Surviving Spouse’s Benefit under this
Plan equal to 50% of the Retirement or Deferred Vested Benefit that would have
been provided from the Plan had the Member or Vested Member retired from or
terminated employment with the Company or an Affiliated Employer without Cause
on the

 

30

--------------------------------------------------------------------------------


 

date of death and received payment on the later of the date the Member would
have attained age 55 or the date of the Member’s death.

 

5.2           Death On or After Benefit Payment.  No benefit shall be payable
under this Section 5 to the extent a Retirement Benefit or Deferred Vested
Benefit was previously paid to a Member or Vested Former Member.

 

5.3           Payment of Surviving Spouse’s Benefit.  The Surviving Spouse’s
Benefit provided under Section 5.1 will be payable in a lump sum.  The amount of
such lump sum payment shall be determined using the actuarial assumptions set
forth in Section 3.4 applicable to such spouse.  The lump sum shall be paid on
the first day of the calendar month next following the calendar month in which
the Member’s or Vested Former Member’s death occurred.

 

5.4           Reduction.  Notwithstanding the foregoing provisions of this
Section 5, the amount of a Surviving Spouse’s Benefit shall be reduced by one
percentage point for each year (where a half year or more is treated as a full
year) in excess of ten years that the age of the Member or Vested Former Member
exceeds the age of the Surviving Spouse.

 

SECTION 6 - PLAN ADMINISTRATOR

 

6.1           Duties and Authority.  The Plan Administrator shall be responsible
for the administration of the Plan and may delegate to any management committee,
employee, director or agent its responsibility to perform any act hereunder,
including, without limitation, those matters involving the exercise of
discretion;

 

31

--------------------------------------------------------------------------------


 

provided, that such delegation shall be subject to revocation at any time at the
Plan Administrator’s discretion.  The Plan Administrator shall have the sole
discretion to determine all questions arising in connection with the Plan, to
interpret the provisions of the Plan and to construe all of its terms, to adopt,
amend, and rescind rules and regulations for the administration of the Plan, and
generally to conduct and administer the Plan and to make all determinations in
connection with the Plan as may be necessary or advisable.  All such actions of
the Plan Administrator shall be conclusive and binding upon all Members, Former
Members, Vested Former Members, Surviving Spouses and other persons.

 

6.2           Presentation of Claims.  Claims for benefits shall be filed in
writing with the Plan Administrator.  Written or electronic notice of the
disposition of a claim shall be furnished to the claimant within 90 days after
the claim is filed (or within 180 days if special circumstances require an
extension of time for processing the claim and if notice of such extension and
circumstances is provided to the claimant within the initial 90-day period.)

 

6.3           Claims Denial Notification.  If a claim is wholly or partially
denied, the Plan Administrator shall furnish to the claimant a written notice
setting forth in a manner calculated to be understood by the claimant:

 

(a)           the specific reason(s) for denial;

 

(b)           specific reference(s) to pertinent Plan provisions on which any
denial is based;

 

32

--------------------------------------------------------------------------------


 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(d)                                 an explanation of the Plan’s claims review
procedures and the applicable time limits for such procedures; and

 

(e)                                  a statement that the claimant has a right
to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

 

6.4           Claims Review Procedure.  Upon a denial, the claimant is entitled
(either in person or by his duly authorized representative) to:

 

(a)                                  request a subsequent review of the claim by
the Plan Administrator upon written application for review made to the Plan
Administrator.  In the case of a denial as to which written notice of denial has
been given to the claimant, any such request for review of the claim must be
made within 60 days after receipt by the claimant of such notice.  A claimant
must submit a written application for review before the claimant is permitted to
bring a civil action for benefits;

 

(b)           review pertinent documents relating to the denial; and

 

(c)           submit written comments, documents, records and other information
relating to the claim.

 

33

--------------------------------------------------------------------------------


 

6.5           Timing.  The Plan Administrator shall make its decision and notify
the claimant with respect to a claim not later than 60 days after receipt of the
request.  Such 60-day period may be extended for another period of 60 days if
the Plan Administrator finds that special circumstances require an extension of
time for processing and notice of the extension and special circumstances is
provided to the claimant within the initial 60-day period.

 

6.6           Final Decision.  The claim for review shall be given a full and
fair review that takes into account all comments, documents, records and other
information submitted that relates to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. 
The Plan Administrator shall provide the claimant with written or electronic
notice of the decision in a manner calculated to be understood by the claimant. 
The notice shall include specific reasons for the decision, specific references
to the pertinent Plan provisions on which the decision is based, a statement
that the claimant has a right to bring a civil action under Section 502(a) of
ERISA, and a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records
and other information relevant to the claim.  A document is relevant to the
claim if it was relied upon in making the determination, was submitted,
considered or generated in the course of making the determination or
demonstrates that benefit determinations are made in accordance with the Plan
and that Plan provisions have been applied consistently with respect to
similarly situated claimants.

 

34

--------------------------------------------------------------------------------


 

6.7                                 Delayed Payments.  If the Plan Administrator
shall approve the payment of a claim for benefits filed in accordance with the
claims procedures set forth hereinabove, any payment delayed pending the
resolution of such claim will be adjusted to reflect the deferred payment date
by multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365.

 

SECTION 7- MISCELLANEOUS

 

7.1                                 Amendment; Suspension.  The Board, may, in
its sole discretion suspend or amend this Plan at any time or from time to time,
in whole or in part and the Employee Benefits Committee of the Company may amend
the Plan without the approval of the Board with respect to amendments that such
Committee determines do not have a significant effect on the cost of the Plan;
provided, however, that no such suspension or amendment of the Plan may
(a) adversely affect a Member’s or Vested Former Member’s benefit under the Plan
to which he or she has become entitled in accordance with the Plan as in effect
on the date immediately preceding the date of such suspension or amendment, or
(b) adversely affect a Member’s or Vested Former Member’s right or the right of
a Surviving Spouse to receive a benefit in accordance with the Plan as in effect
on the date immediately preceding the date of such suspension or amendment, or
(c) cause any payment that a Member, Vested Former Member or Surviving Spouse

 

35

--------------------------------------------------------------------------------


 

is entitled to receive under this Plan to become subject to an income tax
penalty or interest payable under Section 409A of the Code.

 

7.2                                 Termination. This Plan may be terminated and
lump sum distributions made to Members, Vested Former Members (or their
Surviving Spouses) of their Retirement Benefits and Deferred Vested Benefits
hereunder only in accordance with one of the following methods:

 

(a)                                  within twelve months of a dissolution of
the Company taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1(A), provided that
Members’ or Vested Former Members’ Retirement Benefits or Deferred Vested
Benefits are included in their gross incomes in the latest of :  (i) the
calendar year in which the Plan termination and liquidation occurs; or (ii) the
first calendar year in which the payment is administratively practicable;

 

(b)                                 within the thirty days preceding or the
twelve months following a change in control as defined in Regulations
Section 1.409A-2(g)(4)(i), provided that all agreements, methods, programs, and
other arrangements sponsored by the service recipient, as defined in Regulations
Section 1.409A-1(g), immediately after the time of the change in control event
with respect to which deferrals of compensation are treated as having been
deferred under a single plan under Regulations Section 1.409A-1(c)(2) are
terminated and liquidated with respect to each participant who experienced the
change in control event, so that under the terms of the termination and
liquidation all

 

36

--------------------------------------------------------------------------------


 

such participants are required to receive all amounts of compensation deferred
under the terminated agreements, methods, programs, and other arrangements
within twelve months of the date the service recipient irrevocably takes all
necessary action to terminate and liquidate the agreements, methods, programs,
and other arrangements, provided that the service recipient with the discretion
to liquidate and terminate the agreements, methods, programs, and other
arrangements is the service recipient that is primarily liable immediately after
the transaction for the payment of the deferred compensation;

 

(c)                                  (i) the termination and liquidation does
not occur proximate to a downturn in the financial health of the Company;
(ii) all arrangements sponsored by the Company that would be aggregated with any
terminated arrangement under Regulations Section 1.409A-1(c) if the same Member
or Vested Former Member participated in all of the arrangements are terminated;
(iii) no payments other than payments that would be payable under the terms of
the arrangements if the termination had not occurred are made within twelve
months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the arrangements; (iv) all payments are made within
twenty-four months of the date the Company takes all necessary action to
irrevocably terminate and liquidate the arrangements; and (v) the Company does
not adopt a new arrangement that would be aggregated with any terminated
arrangement under Regulations Section 1.409A-1(c) if the same Member or Vested
Former Member participated

 

37

--------------------------------------------------------------------------------


 

in both arrangements, at any time within three years following the date the
Company takes all necessary action to irrevocably terminate and liquidate the
arrangements; or

 

(d)                                 such other events and conditions as the
Internal Revenue Service may prescribe.

 

Anything in this Section 7 to the contrary notwithstanding, no such termination
of the Plan may (a) adversely affect a Member’s or Vested Former Member’s
benefit under the Plan to which he or she has become entitled in accordance with
the Plan as in effect on the date immediately preceding the date of such
termination, or (b) adversely affect a Member’s or Vested Former Member’s right
or the right of a Surviving Spouse to receive a benefit in accordance with the
Plan as in effect on the date immediately preceding the date of such
termination, or (c) cause any payment that a Member, Vested Former Member or
Surviving Spouse is entitled to receive under this Plan to become subject to an
income tax penalty or interest payable under Section 409A of the Code.

 

7.3                                 No Employment Rights.  Nothing contained
herein will confer upon any Member, Former Member or Vested Former Member the
right to be retained in the service of the Company or any Affiliated Employer,
nor will it interfere with the right of the Company or any Affiliated Employer
to discharge or otherwise deal with Members, Former Members or Vested Former
Members with respect to matters of employment.

 

38

--------------------------------------------------------------------------------


 

7.4                                 Unfunded Status.  Members and Vested Former
Members shall have the status of general unsecured creditors of the Company, and
this Plan constitutes a mere promise by the Company to make benefit payments at
the time or times required hereunder. It is the intention of the Company that
this Plan be unfunded for tax purposes and for purposes of Title I of ERISA and
any trust created by the Company and any assets held by such trust to assist the
Company in meeting its obligations under the Plan shall meet the requirements
necessary to retain such unfunded status.

 

7.5                                 Arbitration.  Any dispute or controversy
arising under or in connection with the Plan shall be settled exclusively by
arbitration in Fairfield, Connecticut in accordance with the rules of the
American Arbitration Association in effect at the time of such arbitration. The
Company shall promptly pay or reimburse on a fully grossed-up and after-tax
basis (so that the recipient of such reimbursement is held economically
harmless) all reasonable costs and expenses (including fees and disbursements of
counsel and pension experts) incurred by a Member, Vested Former Member, Former
Member or Surviving Spouse to assert rights under this Plan for so long as such
rights may exist or in any proceeding in connection therewith brought by a
Member, Vested Former Member, Former Member or Surviving Spouse, whether or not
such Member, Vested Former Member, Former Member or Surviving Spouse is
ultimately successful in enforcing such rights or in such proceeding; provided,
however, that no reimbursement shall be owed with respect to expenses relating
to any unsuccessful assertion of rights or proceeding if and to the extent that
such assertion or proceeding was initiated or maintained

 

39

--------------------------------------------------------------------------------


 

in bad faith or was frivolous as determined by the arbitrators or a court having
jurisdiction over the matter.  The amount of expense eligible for reimbursement
in any one taxable year of the Member, Vested Former Member, Former Member or
Surviving Spouse shall not affect the amount of expense eligible for
reimbursement in any other taxable year of the Member, Vested Former Member,
Former Member or Surviving Spouse.  The reimbursement of expenses shall be made
each calendar quarter and not later than the last day of the taxable year of the
Member, Vested Former Member, Former Member or Surviving Spouse in which the
expense was incurred.  The right to reimbursement of any expense under this
Section 7.5 shall not be subject to liquidation or exchange for another benefit.

 

7.6                                 No Alienation.  Except as otherwise provided
in Section 3.3(c)(i), a Member’s or Vested Former Member’s right to benefit
payments under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of such Member or Vested Former Member or his or her
Surviving Spouse.

 

7.7                                 Withholding.  The Company may withhold from
any benefit under the Plan an amount sufficient to satisfy its tax withholding
obligations.

 

7.8                                 Governing Law.  The Plan shall be governed
by and construed in accordance with the laws of the State of Connecticut
applicable to contracts made and to be performed in such state to the extent not
preempted by federal law. Anything in this Plan to the contrary notwithstanding,
the terms of this Plan shall be

 

40

--------------------------------------------------------------------------------


 

interpreted and applied in a manner consistent with the requirements of
Section 409A of the Code and the Regulations thereunder so as not to subject any
Member, Vested Former Member or Surviving Spouse to the payment of any tax
penalty or interest which may be imposed by Section 409A of the Code and the
Company shall have no right to accelerate or make any payment under this Plan
except to the extent such action would not subject any Member, Vested Former
Member or Surviving Spouse to the payment of any tax penalty or interest under
Section 409A of the Code.  If a Member, Vested Former Member or Surviving Spouse
becomes subject to any tax penalty or interest under Section 409A of the Code by
reason of his or her participation in this Plan, the Company shall reimburse
such Member, Vested Former Member or Surviving Spouse, as the case may be, on a
fully grossed-up and after-tax basis for any such tax penalty or interest (so
that the recipient of such reimbursement is held economically harmless) ten
business days prior to the date such tax penalty or interest is due and payable
by such Member, Vested Former Member or Surviving Spouse to the government.

 

7.9                                 Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligations of the Company
under this Plan in the same manner and to the same extent that the Company would
have been required to perform such obligations if no such succession had taken
place and such assumption shall be an

 

41

--------------------------------------------------------------------------------


 

express condition to the consummation of any such purchase, merger,
consolidation or other transaction.

 

7.10                           Integration.  In the event of any conflict or
ambiguity between this Plan and the terms of any employment agreement between a
Member and the Company or any Change in Control Agreement between a Member and
the Company (this Plan and any such employment agreement or Change in Control
Agreement being collectively referred to herein as the “arrangements”), such
conflict or ambiguity shall be resolved in accordance with the terms of that
arrangement which are most beneficial to the Member; provided, however, that no
such resolution of any such conflict or ambiguity shall operate to cause the
Member to receive duplicate payments or benefits under the arrangements.

 

 

 

IMS Health Incorporated

 

 

 

 

 

By:

 

 

Senior Vice President, Human Resources,

 

on behalf of the IMS Health Incorporated

 

Employee Benefits Committee

 

 

 

 

 

Date:

 

 

42

--------------------------------------------------------------------------------